IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RICHARD DOSS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0513

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 1, 2015.

An appeal from an order of the Circuit Court for Bay County.
James B. Fensom, Judge.

Richard Doss, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. This dismissal is without prejudice to appellant’s right to file

a petition for belated appeal. See Fla. R. App. P. 9.141(c); Proctor v. State, 845

So. 2d 1007 (Fla. 5th DCA 2003).

WOLF, THOMAS, and OSTERHAUS, JJ., CONCUR.